U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K MARK ONE: xAnnual report pursuant to Section 15(d) of the Securities and Exchange Act of 1934 For the fiscal year ended December 31, 2010 OR oTransition report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 0-25286 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: CASCADE FINANCIAL CORP. 401(k) Salary Deferral and Profit Sharing Plan B. Name of the issuer of the securities held pursuant to the plan and the address of its principal executive office: Cascade Financial Corporation 2828 Colby Avenue Everett, Washington 98201 Required Information: The Plan is subject to the Employee Retirement Income Security Act of 1974 (“ERISA”). Therefore, in lieu of the requirements of Items 1-3 of Form 11-K, the financial statements and schedules of the Plan for the two fiscal years ended December 31, 2010 and 2009, which have been prepared in accordance with the financial reporting requirements of ERISA, and the consent of Moss Adams LLP are filed as a part of this annual report. SIGNATURES The Plan. Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:June 27, 2011 CASCADE FINANCIAL CORPORATION 401(k) SALARY DEFERRAL AND PROFIT SHARING PLAN By:/s/ Debra L. Johnson By: Debra L. Johnson, Authorized Plan Trustee Report of Independent Auditors and Financial Statements with Supplemental Schedule for Cascade Financial Corporation 401(k) Salary Deferral and Profit Sharing Plan December 31, 2010 and 2009 CONTENTS PAGE REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS Statements of net assets available for benefits 2 Statement of changes in net assets available for benefits 3 Notes to financial statements 4-11 SUPPLEMENTAL SCHEDULE REQUIRED BY THE DEPARTMENT OF LABOR Schedule H, line 4(i) - schedule of assets (held at end of year) 12 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Administrative Committee Cascade Financial Corporation 401(k) Salary Deferral and Profit Sharing Plan We have audited the accompanying statements of net assets available for benefits of the Cascade Financial Corporation 401(k) Salary Deferral and Profit Sharing Plan (the Plan) as of December31, 2010 and 2009, and the related statement of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2010 and 2009, and the changes in net assets available for benefits for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of assets (held at end of year) at December 31, 2010, is presented for purposes of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements at December31, 2010, and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Moss Adams LLP Everett, Washington June 27, 2011 1 CASCADE FINANCIAL CORPORATION 401(k) SALARY DEFERRAL AND PROFIT SHARING PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS DECEMBER 31, ASSETS Investments, at fair value Participant-directed investments Money market account $ $ Common stock of Cascade Financial Corporation Mutual funds Common collective trust fund Total investments, at fair value Receivables Notes receivable from participants Cash and cash equivalents NET ASSETS REFLECTING ALL INVESTMENTS AT FAIR VALUE Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) ) NET ASSETS AVAILABLE FOR BENEFITS $ $ See accompanying notes. 2 CASCADE FINANCIAL CORPORATION 401(k) SALARY DEFERRAL AND PROFIT SHARING PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS YEAR ENDED DECEMBER 31, ADDITIONS TO NET ASSETS ATTRIBUTED TO Investment income Net appreciation (depreciation) in fair value of investments Common stock of Cascade Financial Corporation $ ) $ ) Mutual funds Common collective trust fund ) Interest and dividends Total investment income Contributions Participant Employer Rollovers Total additions, net DEDUCTIONS FROM NET ASSETS ATTRIBUTED TO Benefits paid to participants CHANGE IN NET ASSETS NET ASSETS AVAILABLE FOR BENEFITS Beginning of year End of year $ $ See accompanying notes. 3 CASCADE FINANCIAL CORPORATION 401(k) SALARY DEFERRAL AND PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS Note 1 - Description of Plan The following description of the Cascade Financial Corporation 401(k) Salary Deferral and Profit Sharing Plan (the Plan) provides only general information. Participants should refer to the Plan Agreement, as amended, for a more complete description of Plan provisions. General - The Plan is a defined contribution plan covering substantially all employees of Cascade Financial Corporation (the Sponsor), and is subject to provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA). The Sponsor has appointed an administrative committee to oversee the Plan. Wilmington Trust serves as the Trustee, and the Plan is administered by NW Plan Services, Inc. Eligibility - Employees of the Company are eligible to participate in the Plan upon reaching age 18 and after completing one hour of service. One year of service is required to be eligible for employer contributions, if any. Contributions - Each year, participants may contribute between 1-60% of pretax annual compensation, as defined in the Plan. Participants who have attained age 50 before the end of the Plan year are eligible to make catch-up contributions. Participants may also contribute amounts representing distributions from other qualified defined benefit or defined contribution plans. Participants direct the investment of their contributions into various investment options offered by the Plan. The Plan currently offers a common collective trust fund, various mutual funds and Sponsor common stock as investment options for participants. The Sponsor may elect to make discretionary matching contributions to the Plan. The Sponsor’s matching contribution has been 50 cents for each dollar contributed up to $6,000. In April 2010, further matching contributions were suspended by the Sponsor to preserve capital, and no matching contributions have been made since April 2010. Participant accounts - Participant accounts are valued daily based on quoted market prices for mutual funds and stock. The Morley Stable Value fund, a common collective trust fund, is valued daily based on the daily fund prices provided directly from Union Bond & Trust Company. Participants may change their investment elections and make transfers between investment options daily. Participants may also contribute amounts representing distributions from other qualified plans. Catch-up contributions are permitted once the participant reaches 50 years of age, up to a maximum of $5,500. Participants have the option of directing their account balance in 1% increments into any one or more of the Plan’s investment fund options. The Sponsor contributions are made in cash and allocated to a participant’s account balance in accordance with the participant’s contribution elections. The Plan currently offers a common collective trust fund, mutual funds, and Sponsor common stock as investment options for participants. Investment securities, in general, are exposed to various risks, such as interest rate, credit, and overall market volatility. Due to the level of risk associated with certain investment securities, it is reasonably possible that changes in the values of investment securities will occur in the near term and those changes could materially affect the amounts reported in the statements of net assets available for benefits. 4 CASCADE FINANCIAL CORPORATION 401(k) SALARY DEFERRAL AND PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS Note 1 - Description of Plan (continued) Vesting - Participants are vested immediately in their contributions plus actual earnings thereon. Vesting of the Sponsor’s contribution, if any, and earnings thereon is based on years of credited service of participants. The Plan’s vesting schedule is as follows: Years of Vested Vesting Service Percentage Less than 1 0 At least 1 but less than 2 20 At least 2 but less than 3 40 At least 3 but less than 4 60 At least 4 but less than 5 80 5 or more Participants generally become fully vested upon the participant’s death or upon permanent disability. The normal retirement age under the Plan is 62 for those with at least five years of service. Notes receivable from participants - Participants may borrow from the vested portion of their account balance a minimum of $1,000 up to a maximum equal to the lesser of $50,000 or 50% of their vested account balance. The maximum loan term is five years unless the loan term qualifies as a home loan, in which case the term of the loan is not to exceed 10 years. Loans are secured by the remaining vested balance in the participant’s account and bear interest at the prime rate plus 1%. At December 31, 2010, interest rates ranged from 4.25% to 9.25%. Principal and interest are paid ratably through semi-monthly payroll deductions. As of December 31, 2010, loans mature through 2015. Payment of benefits - On termination of service due to death, disability, or retirement, a participant will receive their distribution in a single lump sum. With approval of the Sponsor, early withdrawals may be paid by the Plan to those employees experiencing a financial hardship, as defined by the Plan. Upon termination, if a participant’s vested interest is less than $1,000, that amount will automatically be distributed in a lump sum as soon as feasible. Forfeitures - Forfeitures of nonvested Sponsor contributions are used to reduce future Sponsor contributions or pay Plan expenses. Forfeitures totaling $12,705, less plan expenses paid of $5,592, resulted in unallocated forfeitures of $7,113 as of December 31, 2010. Forfeitures totaling $7,556, less plan expenses paid of $6,923, resulted in unallocated forfeitures of $633 at December31, 2009. Plan expenses - The majority of the expenses of the Plan are paid by the Sponsor. 5 CASCADE FINANCIAL CORPORATION 401(k) SALARY DEFERRAL AND PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS Note 2 - Summary of Significant Accounting Policies Basis of accounting - The financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, using the accrual method of accounting. Use of estimates - The preparation of financial statements in conformity with generally accepted accounting principles requires the use of estimates and assumptions that may affect certain amounts and disclosures. Accordingly, actual results could differ from those estimates. Recent accounting pronouncements - In January 2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2010-06, Fair Value Measurements and Disclosures (Topic 820) - Improving Disclosures about Fair Value Measurements. The new guidance requires additional disclosures about transfers between levels within the fair value hierarchy and clarifies existing disclosure requirements regarding classes of assets and liabilities measured at fair value. The new guidance requires the Plan to (a) disclose separately the amounts of significant transfers into and out of each level of the fair value hierarchy and describe the reasons for those transfers; (b) disclose the Plan’s policy for determining when transfers between levels of the fair value hierarchy are recognized; and (c) present information about purchases, sales, issuances, and settlements on a gross basis in the reconciliation of the beginning and ending balance of Level 3 fair value measurements. The new guidance is effective for reporting periods beginning after December 15, 2009, except for the Level 3 reconciliation disclosures, which are effective for reporting periods beginning after December 15, 2010. The Plan adopted this guidance on January1, 2010 (Note 4). In September 2010, the FASB issued ASU 2010-25, Plan Accounting-Defined Contribution Pension Plans,which amends existing guidance by requiring participant loans to be classified as notes receivable from participants, which are segregated from plan investments and measured at their unpaid principal balance plus any accrued but unpaid interest. The amendments to the Accounting Standards Codification (ASC) included in ASU 2010-25 are effective for fiscal years ending after December 15, 2010. The Plan has adopted this guidance effective December 31, 2010, and has reclassified participant loans of $202,095 and $165,660 for the years ended December 31, 2010 and 2009, respectively, from investments to notes receivable from participants. Investment valuation - Investments are stated at fair value. Fair value is the price that would be received to sell an asset or paid to transfer a liability (i.e., the “exit price”) in an orderly transaction between market participants at the measurement date. See Note 4 for discussion of fair value measurements. 6 CASCADE FINANCIAL CORPORATION 401(k) SALARY DEFERRAL AND PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS Note 2 - Summary of Significant Accounting Policies (continued) Investment contracts held by a defined contribution plan are required to be reported at fair value. However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the plan. The statements of net assets available for benefits presents the fair value of the investment contracts, as well as the adjustment of the fully benefit-responsive investment contracts from fair value to contract value. The statement of changes in net assets available for benefits is prepared on a contract value basis. Income recognition - Purchases and sales of securities are recorded on a trade-date basis. Dividends are recorded on the ex-dividend date. Interest income is recorded on the accrual basis. The net appreciation in fair value of investments consists of both the realized gains or losses and unrealized appreciation and depreciation of those investments. Notes receivable from participants - Notes receivable from participants are measured at amortized cost, which represents unpaid principal balance plus accrued but unpaid interest, and are classified as notes receivable. Payment of benefits - Benefits are recorded when paid. Subsequent events - Subsequent events are events or transactions that occur after the statements of net assets available for benefits date but before financial statements are issued. The Plan recognizes in the financial statements the effects of all subsequent events that provide additional evidence about conditions that existed at the date of the statements of net assets available for benefits, including the estimates inherent in the process of preparing the financial statements. The Plan’s financial statements do not recognize subsequent events that provide evidence about conditions that did not exist at the date of the statements of net assets available for benefits but arose after the statements of net assets available for benefits date and before financial statements are issued. Note 8 provides disclosure of certain subsequent events that did not result in recognition in the financial statements. The Plan has evaluated subsequent events through June 27, 2011, which is the date the financial statements were issued. Reclassification - Certain amounts from the prior-year statement of net assets available for benefits have been reclassified to conform to the current-year presentation. 7 CASCADE FINANCIAL CORPORATION 401(k) SALARY DEFERRAL AND PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS Note 3 - Investments The following table presents the assets held for investment purposes at December 31: Investment Value Money market $ $ Common stock Cascade Financial Corporation Mutual and common commingled trust funds Davis NY Venture, Large Cap Fund Morley Stable Value Fund Van Kampen, Large Cap, Growth & Income Fund Growth Fund of America, Large Cap Growth Fund First Eagle SoGen Overseas, Foreign Equity PIMCO, Real Return Bond Fund Allianz Small Cap Value Fund PIMCO Total Return BlackRock U.S. Opportunities Perkins Mid Cap Value American, U.S. Government Securities Fund Van Kampen, Equity & Income Fund Columbia, Acorn Fund Class A Vanguard 500 Index American, New Perspective Fund $ $ Note 4 - Fair Value Measurements FASB ASC 820, Fair Value Measurements and Disclosures, provides the framework for measuring fair value. That framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurement) and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of the fair value hierarchy under FASB ASC 820 are described as follows: Basis of fair value measurement - Level 1 - Inputs to the valuation methodology are unadjusted quoted prices for identical assets or liabilities in active markets that the plan has the ability to access. Level 2 - Quoted prices in markets that are not considered to be active or financial instruments without quoted market prices, but for which all significant inputs are observable, either directly or indirectly. 8 CASCADE FINANCIAL CORPORATION 401(k) SALARY DEFERRAL AND PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS Note 4 - Fair Value Measurements (continued) Level 3 - Inputs to the valuation methodology are unobservable and significant to the fair value measurement. The asset or liability’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs. Following is a description of the valuation methodologies used for assets measured at fair value. There have been no changes in the methodologies used at December 31, 2010 and 2009. Common stocks - Valued at the closing price reported on the active market on which the individual securities are traded. Money market - The money market savings account is held at Cascade Bank and valued using $1 for the NAV. Registered investment companies (mutual funds) - Valued at quoted market price, which represents the net asset value (NAV) of shares held by the plan at year-end. Stable Value Fund - The Morely Stable Value Fund (the Fund) is a collective trust designed to provide preservation of capital and returns that are consistent regardless of stock and bond market volatility. The Fund seeks to earn a high level of income consistent with those objectives. The Fund holds guaranteed investment contracts, which typically have a fixed maturity. Each contract contains a provision that the issuer will, if required, repay principal at the stated contract value for the purpose of paying benefit payments (fully benefit-responsive). 9 CASCADE FINANCIAL CORPORATION 401(k) SALARY DEFERRAL AND PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS Note 4 - Fair Value Measurements (continued) The following table discloses, by level, the fair value hierarchy of the Plan’s assets at fair value as of December 31, 2010 and 2009: Investment Assets at Fair Value as of December 31, 2010 Level 1 Level 2 Level 3 Total Money market $ $
